Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(4) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to us under the heading "Other Service Providers-Independent Registered Public Accounting Firms" in the Statement of Additional Information of Eaton Vance Multi-Cap Growth Fund, which is part of this Post-Effective Amendment No. 99 to Registration Statement No. 2-22019 on Form N-1A of Eaton Vance Growth Trust. /s/ Deloitte & Touche LLP Boston, Massachusetts December 20, 2007
